Title: Thomas Jefferson to Joseph Dougherty, 24 March 1809
From: Jefferson, Thomas
To: Dougherty, Joseph


          Dear Joseph  Monticello Mar: 24. 09.
          I have recieved yours of the 19th just in time by the return of this day’s post, to inform you that the dove coloured silk, with down in it, is mine. it is an Eider-down coverlet which I bought in Philadelphia in 1793. when I lived there. as it can be rolled into a compass not bigger than a man’s leg, I would wish it to be packed in as small a box as it can be got into, & forwarded by the stage; but not until you can find somebody coming on, who will take it under his care, as it is a very costly article. I really thought I had sent this home last fall, and have no idea where it could have been left in the house so as to escape me. I do not suppose I can have left any thing else of mine, but should doubt arise on any article, mr Claxton can decide who knows what he bought for the house. I tender you my best wishes for your health & success
          
            Th:
            Jefferson
        